DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 04/27/2021. In the applicant’s response, claims 32, and 55-56 were amended. Accordingly, claims 32-56 are pending and being examined. Claims 32, and 55-56 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4-1.	Claims 32, 34-47, 49-50, and 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Pub 2014/0099082, hereinafter “Miller”) in view of Ramkumar et al (US Pub 2012/0299961, hereinafter “Ramkumar”).

Regarding claim 32, Miller discloses a graphic image processing method (the method for annotating video content for assisting language learning; see fig.1, fig.3, and abstract) using at least one memory and one or more processors in communication with the at least one memory (these hardware related features are inherent in the method in Miller; see, e.g., para.28, para.41), the method comprising: 
obtaining a sensor data set representative of at least one graphic image (the method may obtain the video content including one or more objects; see 101 of fig.1 and para.22 lines 1-7; see also 310 of fig.3), the sensor data set comprising image data (the video content includes a video image shown in fig.4; see fig.4); 
deriving a recognition trait comprising a plurality of elements from the sensor data set according to a trait extraction algorithm (the method may identify the objects in the video content based on the respective shape and/or color; see 101 of fig.1 and/or 301 of fig.3; see also para.22 lines 12-16);
recognizing a game object as a real-world object by mapping the recognition trait to a game object trait vocabulary (the method may identify the objects in the video content based on the respective (language or word’s) voice; see para.22 lines 12-18; wherein the video content includes a game video captured in an environment; see para.34; see also fig.7 and para.57), wherein the mapping comprises an invariant property or a variant property of at least one of the elements of the recognition trait with wherein the respective shape and color of the object may be changed according to different conditions, such as different light environments; see 101 of fig.1 and/or 301 of fig.3; see also para.22 lines 12-16), and the game object trait vocabulary comprises a plurality of cells each having an image descriptor representing a recognition trait and indexed according to an identifier (wherein the respective language tag of the object may include the name of the object representing the object; see para.34, see also para.23 lines 3-7); and classifying the game object or the real-world object based on the recognition trait (the method may identify each of the objects in the video content based on the respective shape and/or voice; see “monk”, “book” in fig.5).

Miller does not disclose: “the sensor data set comprising image data obtained from a sensor within an environment having one or more environmental parameters that correspond to one or more environmental attributes” as recited in the claim. However, Miller clearly teaches: all of the steps including “identify objects in video”, “generate language tags”, and “display video with language tags” in fig.3, are performed by an application running on a user device such as a smartphone (see para.41); and (2) “the video may be a recorded video…” See para.22 lines 3-5. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the method of Miller by: (a) using a smartphone to obtain video/image data and then (b) recording the video data to identify “objects in the video data”, since a smartphone is widely used to capture video data by the video camera of  to capture video/image data (the smartphone may capture an image for objects in a scene with a certain exposure time and a certain orientation; see object 208, smartphone 202, and image data 252 of fig.2; see also fig.3 and para.29 lines 1-8). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to modify the method of Miller by using a smartphone to obtain video/image data of a scene as taught by Ramkumar in order to augment a live video (Ramkumar, see abstract). 

As a further rational, one of ordinary skill in the art before the effective filling date of the claimed invention was made would appreciate that doing this would amount to a straightforward application of one known technique---using a smartphone to capture image data of scene, and obtain predictable results.

Regarding claim 34, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the one or more environmental parameters include at least one of a duration or length of time, a sampling or analysis frequency, and a distortion of time via slowing down or speeding up sensor data playback (Ramkumar, the smartphone may capture an image for objects in a scene by selecting a certain exposure time, a certain 

Regarding claim 35, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the one or more environmental parameters include one or more lighting properties (Ramkumar, the smartphone may capture an image for objects in a scene by selecting a certain exposure time, a certain lighting property, and a certain orientation; see object 208, smartphone 202, and image data 252 of fig.2; see also fig.3 and para.29 lines 1-8; different cameras/sensors, see para.24; image quality, see para.32).

Regarding claim 36, the combination of Miller and Ramkumar discloses the method of claim 35, wherein the one or more lighting properties include one or more of light color and background color (Ramkumar, the smartphone may capture an image for objects in a scene by selecting a certain exposure time, a certain lighting property, and a certain orientation; see object 208, smartphone 202, and image data 252 of fig.2; see also fig.3 and para.29 lines 1-8; different cameras/sensors, see para.24; image quality, see para.32).

Regarding claim 37, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the one or more environmental parameters include one or more object properties (Ramkumar, the smartphone may capture an image for objects in a 

Regarding claim 38, the combination of Miller and Ramkumar discloses the method of claim 37, wherein the one or more object properties comprise object color (Ramkumar, the smartphone may capture an image for objects in a scene by selecting a certain exposure time, a certain lighting property, and a certain orientation; see object 208, smartphone 202, and image data 252 of fig.2; see also fig.3 and para.29 lines 1-8; different cameras/sensors for different objects, see para.24; image quality, see para.32).

Regarding claim 39, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the one or more environmental parameters include at least one of object movement, object direction or object phase (Ramkumar, the smartphone may capture an image for objects in a scene by selecting a certain exposure time, a certain lighting property, and a certain orientation; see object 208, smartphone 202, and image data 252 of fig.2; see also fig.3 and para.29 lines 1-8; different cameras/sensors for different objects, see para.24; image quality, see para.32).

Regarding claim 40, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the sensor data set comprises accelerometer data (Ramkumar, the 

Regarding claim 41, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the sensor data set comprises video data (Ramkumar, a game video; see para.48).

Regarding claim 42, the combination of Miller and Ramkumar discloses the method of claim 41, wherein the one or more environmental parameters include a video frame rate (Ramkumar, a game video; see para.48).

Regarding claim 43, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the real-world object comprises a person (Miller, asks the user to match names of objects in the language tags to images of objects in the video; see para.34).

Regarding claim 44, the combination of Miller and Ramkumar discloses the method of claim 32, further comprising classifying the real- world object as a type of object based on the recognition trait (Miller, “object type”, see para.38).

Regarding claim 45, the combination of Miller and Ramkumar discloses the method of claim 32, further comprising tracking a location of the recognition trait across multiple environmental states (Miller, “voice track” and “object recognition”, see para.22).

Regarding claim 46, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the environment comprises a virtual or simulated environment (Miller, “game video”, see fig.4.)

Regarding claim 47, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the trait extraction algorithm comprises at least one of an image processing algorithm, a classification algorithm, an object recognition algorithm, and an edge-based recognition technique (Miller, “object recognition”, see para.22).

Regarding claim 49, the combination of Miller and Ramkumar discloses the method of claim 32 wherein the recognition trait comprises an image descriptor (Miller, “object recognition”, see para.22).

Regarding claim 50, the combination of Miller and Ramkumar discloses the method of claim 49, wherein the plurality of elements comprises dimensions of the image descriptor (Miller, “object recognition”, see para.22).

Regarding claim 52, the combination of Miller and Ramkumar discloses the method of claim 32, further comprising classifying the game object as a type of real-world object (Miller, “a multiplayer game”, see fig.7).

Regarding claim 53, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the mapping defines a new game object trait vocabulary (Miller, “learn new vocabulary and word usage”; see para.66).

Regarding claim 54, the combination of Miller and Ramkumar discloses the method of claim 32, wherein the mapping includes a dimensionality reduction of the plurality of elements (Miller, using a “word” to represents an image of an object; see fig.4).

Regarding claims 55, 56, each of them is an inherent variations of claim 32, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 32.

4-2.	Claims 33, 48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ramkumar and further in view of Gemert et al (“Visual Word Ambiguity”, IEEE, 2010, hereinafter “Gemert”).

Regarding claim 33, the combination of Miller and Ramkumar does not disclose, wherein the game object trait vocabulary is generated based on descriptor clusters derived from at least the sensor data set. However, the technique of applying clustering see, e.g., fig.1). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Gemert into the teachings of the combination of Miller and Ramkumar by constructing a vocabulary by applying clustering on image features extracted from image/video data, in order to describe high-dimensional image features by visual prototypes that are predefined in a vocabulary (Gemert, see section 1, para.1, lines 10-12).

Regarding claim 48, the combination of Miller, Ramkumar, and Gemert discloses, wherein the image processing algorithm comprises at least one of a SIFT, FAST, FREAK, BRIEF, ORB, BRISK, GLOH, SURF, vSLAM, SLAM, BURST, and DAISY image processing algorithm (Gemert, see section 3, para.3, lines 5-9).

Regarding claim 51, the combination of Miller, Ramkumar, and Gemert discloses, wherein the recognition trait comprises a cluster of descriptors (Gemert, see section 1, para.1, lines 10-12).

Response to Arguments
5.	Applicant’s arguments, with respects to the independent claims, filed on 04/27/2021, have been fully considered but they are not persuasive. 

“Miller does not disclose, teach or suggest the limitations of claim 32 as amended, including at least "recognizing a game object as a real-world object by mapping the recognition trait to a game object trait vocabulary, wherein the mapping comprises an invariant property or a variant property of at least one of the elements of the recognition trait with respect to adjusted environmental parameters or adjusted environmental attributes, and the game object trait vocabulary comprises a plurality of cells each having an image descriptor representing a recognition trait and indexed according to an identifier; and classifying the game object or the real-world object based on the recognition trait."”
(The emphases added by applicant.)

The examiner respectfully disagrees with the argument. As explained in the rejection of the claims above, Miller clearly discloses, wherein the respective “property” the object may include shape and color of the object which will be changing according to different conditions, such as different light environments (see 101 of fig.1 and/or 301 of fig.3; see also para.22 lines 12-16), and wherein the respective language tag of the object may include the name of the object representing the object (see para.34, see also para.23 lines 3-7). Miller further discloses, the method may identify each of the objects in the video content based on the respective shape and/or voice (see “monk”, “book” in fig.5). Thus, the arguments are unpersuasive.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/8/2021